Defendant argues that he was denied effective assistance of counsel, since his trial attorney did not know that People v Mingo (125 Misc 2d 373) had been reversed by this court (121 AD2d 307), and was unaware of People v Petralia (62 NY2d 47). This lapse does not warrant reversal. The request for production of the undercover officer would not have been successful in any event, and the mere request for such relief, even if the result of ignorance, did not prejudice defendant. It has not been shown that counsel, who properly moved for suppression, did not competently cross-examine the officer, or otherwise effectively represent defendant at the hearing or subsequent plea. Concur — Sullivan, J. P., Kupferman, Ross and Kassal, JJ.